In a proceeding for leave to serve a late notice of claim, claimant James Trakis appeals from so much of an order of the Supreme Court, Queens County (Lonschein, J.), entered May 5, 1981, as denied the application as to him. Order reversed insofar as appealed from, on the law, with $50 costs and disbursements, and application granted as to claimant James Trakis. (See *869Matter of Rosenberg, 309 NY 304; Matter ofVolpe v City of New York, 9 AD2d 786.) The notice of claim verified and served on February 17,1981, is deemed to have been timely served on behalf of James Trakis. Lazer, J. P., Mangano, Gibbons and Gulotta, JJ., concur.